IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-94-510-CR


JAMES H. HERRERA,

	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT

NO. 93-142, HONORABLE OLIVER S. KITZMAN, JUDGE PRESIDING
 


PER CURIAM
	James H. Herrera seeks to appeal from a judgment of conviction for separate counts
of aggravated sexual assault and indecency with a child.  The punishment on the two counts is
imprisonment for ten years (probated) and two years, respectively.
	Sentence was imposed in this cause on April 27, 1994.  No motion for new trial
was filed.  Notice of appeal was filed on September 15, 1994, over three months after it was due. 
Tex. R. App. P. 41(b)(1).  No extension of time for filing notice of appeal was requested.  Tex.
R. App. P. 41(b)(2).  There is nothing in the record to indicate that notice of appeal was properly
mailed to the district clerk within the time prescribed by rule 41(b)(1).  Tex. R. App. P. 4(b). 
Without a timely filed notice of appeal, this Court is without jurisdiction.  Rodarte v. State, 860
S.W.2d 108 (Tex. Crim. App. 1993); Shute v. State, 744 S.W.2d 96 (Tex. Crim. App. 1988).
	The appeal is dismissed.

Before Justices Powers, Aboussie and B. A. Smith
Appeal Dismissed
Filed:   October 19, 1994
Do Not Publish